Citation Nr: 9927192	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left (minor) wrist, with 
limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was twice previously before the Board, in September 
1996 and August 1998, respectively; at which times it was 
remanded for further development.  Such development having 
been completed, the case is before the Board for appellate 
review.


FINDING OF FACT

A left wrist disability is currently manifested by subjective 
complaints of weakness and pain; the ability to touch 
fingertips to thumb; pulp to palm distance within normal 
limits; deformity on the dorsum and the radial aspect of the 
right wrist; degenerative joint disease shown by x- ray, with 
partial fusion of the wrist joint space; slight decreased 
sensation over median nerve distribution; obvious loss of the 
ability to use flexor tendons; and objective evidence of a 
mild degree of pain and weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left (minor) wrist, with 
limitation of motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected wrist 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and § 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left wrist disability.

In a March 1956 rating decision, service connection for 
residuals of a fracture of the left wrist, with mild 
limitation of motion, was granted.  A 10 percent rating was 
assigned from September 10, 1955.  The RO based the grant on 
the fact that while in service in May 1952, the veteran fell 
from a ladder aboard ship and injured his left wrist.  From 
the date of injury until discharge the veteran complained of 
pain in the wrist and weakness of grip.  At a VA examination 
in February 1956, the diagnosis was residuals of old 
fracture, left carpal scaphoid, healed by bone graft from 
radial styloid; post operative scar healed, nonsymptomatic, 
with mild limitation of motion left wrist.  

At a January 1961 VA special orthopedic examination, the 
veteran's only complaint was that the he had soreness of the 
left wrist when he worked.  The soreness was especially 
associated with lifting.  Physical examination revealed that 
the veteran was well developed and in no acute distress.  A 
surgical scar was noted.  There was no evidence of muscle 
atrophy of the forearm.  There was full range of pronation 
and supination possible at the left wrist joint.  Ulnar and 
radial deviation were both limited approximately 10 degrees.  
Dorsiflexion of the wrist was carried out to approximately 60 
degrees as compared to 80 or 90 degrees on the right side.  
Volar flexion of the wrist was limited to approximately 60 
degrees as compared to 80 to 90 degrees on the right.  
Tenderness was elicited on pressure in the anatomical snuff 
box and on maximal dorsiflexion of the wrist.  There was no 
evidence of muscle atrophy about any of the muscles of the 
hand; and extensor power about the fingers appeared to be 
normal.  

From September 1990 to June 1992, VA treatment records show 
that the veteran was treated and hospitalized for several 
other disorders, ranging from cervical pain to increased 
hypertension.  No specific mention was made regarding his 
left wrist disability.  In a March 1992 entry, it was noted 
that the veteran was seen for problems with his left arm and 
pain therein, and for pain in his left shoulder.  At that 
time he also described having burning in his hands.  One of 
the diagnoses included fibromyalgia.  In a June 1992 
statement, the veteran initiated a claim for an increased 
rating for his left wrist.  He contended that he had loss of 
use and (diminished) strength.  

In July 1992, the veteran underwent a VA examination of the 
joints.  At that time, he complained of limited use of the 
left hand and wrist and that he had pain upon use.  He stated 
that he had numbness of the left index and middle fingers.  
Objective findings revealed that the left wrist and hand had 
no swelling.  The examiner also noted that there was no 
deformity and no redness.  There was a 2 inch horizontal 
scar.  Regarding sensory, there was less sensitivity to 
needle prick on the left index and left middle finger.  Range 
of motion for the left wrist was flexion of 10 degrees and 
extension of 40 degrees, compared to the right wrist flexion 
of 63 degrees and extension of 69 degrees.  Radial deviation 
of the left wrist was 20 degrees and ulnar deviation was 32 
degrees.  Under diagnostic/clinical test results, the 
examiner wrote that the left wrist had very minimal 
demineralizing changes in the bones above the hand and 
wrists.  The examiner stated that few cystic areas were noted 
in the lunate and navicular bone, but that he could identify 
nothing to indicate any definite arthritis changes or 
anatomic abnormality.  The diagnosis was traumatic 
degeneration of the left carpal bones with severe limitation 
of range of motion of the left wrist.  

In an October 1992 confirmed rating decision, the RO 
determined that an increased evaluation was not warranted 
because a 20 percent evaluation required ankylosis of 20 
degrees to 30 degrees of dorsiflexion, which was not the 
veteran's case.  The veteran was notified of the decision in 
November 1992 and he filed a notice of disagreement at that 
time.  In April 1993, the RO issued a Statement of the Case, 
and the veteran thereafter perfected an appeal to the Board.

In November 1993, the veteran testified at a personal hearing 
before the RO.  When asked if he was currently under any 
medication for his left wrist condition, the veteran answered 
that he took Motrin for arthritis.  The veteran testified 
that he had pain in his wrist upon movement and that the hand 
was numb without strength.  He said that he could grip very 
little.  He said he had pain in his arm and shoulder when he 
tried to lift anything.  The pain went to his neck.  The 
veteran testified that he was right handed, and because of 
that, he could not do very much with his left hand.  He 
testified that his left hand was useless, and that his 
disability affected his daily activities; although the 
veteran also stated that he had not worked in 15 years.  The 
veteran indicated that his doctor in 1955 told him that since 
a wire was holding his wrist together, it would never get any 
better.  The veteran testified that he had discoloration of 
the wrist upon extreme cold.  The veteran testified that he 
had no catching sensation upon movement.  

In September 1996, the Board remanded the case for further 
development; in particular, for additional treatment records, 
and further physical examination of the veteran.  An 
orthopedic opinion from VA was also solicited by the Board.  
Additional records received were duplicative of VA medical 
records already on file.  Some 1996 and 1997 treatment 
records were received and were not pertinent to this claim.  
Those records involved the veteran's other physical ailments.  

In May 1997, the veteran underwent a VA examination for the 
joints and bones.  It was noted that the veteran was a 
retired truck driver, and was right handed by history.  The 
veteran stated that on a regular basis he did have discomfort 
minimally, especially with over use of the left wrist and 
hand.  He had swelling and stiffness.  He said that that 
daily activities were with minimal interference.  Physical 
examination revealed that the joint did not appear to be 
swollen.  There was a 6 centimeter surgical scar noted over 
the dorsum and lateral portion of the left wrist.  Flexion 
was 65 degrees of the left wrist, and extension was 55 
degrees.  Ulnar deviation was 35 degrees and radial deviation 
was 15 degrees.  Supination and pronation were 80 degrees.  
There was no crepitus with range of motion, and no obvious 
deformity.  There was no swelling.  The examiner did not note 
whether there was painful motion, or objective evidence of 
pain.  It was noted that x-rays revealed no obvious fracture 
and that there were some arthritic changes.  The 
corresponding x-ray report was attached to the examination 
report.  The examination diagnosis was history of fracture of 
left wrist, 1953, status post surgery with bone grafts, 1954 
or 1955, with minimal to moderate decrease in range of 
motion, but no atrophy of the extremity.  

In August 1998, the Board remanded the case for a second time 
for more complete development.  In particular, that the 
earlier requested opinion be obtained.  

In October 1998, the VA examiner who examined the veteran in 
May 1997 provided a statement of review and opinion for the 
record.  He indicated that the claims file and soft chart 
were reviewed.  The examiner noted that x-rays of the wrists 
revealed mild degenerative changes.  In the remarks section, 
the examiner wrote the following:

Prior compensation and pension examination results were 
reviewed.  In answer to residuals of fractured left 
wrist, it is not likely that the left wrist pain could 
cause significant limit in the functional ability of the 
affected muscle groups and joints during flare-ups.  
There is no existence of any weakened movement, 
excessive fatigability or incoordination with use of the 
left wrist during flare-ups because of the objective 
findings:  (1)  The patient has essentially normal 
adequate functional range of motion.  There is no 
atrophy noted.  X-rays reveal no significant 
degenerative changes.  Therefore, again, it is not 
likely that the left wrist pain could significantly 
limit the functional ability of the affected muscle 
groups and joint during flare-ups.  And, again, there 
does not exist any weakened movement.  There is no 
excessive fatigability or incoordination with use of the 
left wrist during flare-ups also.  

In November 1998, the RO issued a Supplemental Statement of 
the Case, which explained the reasons an increased rating was 
unwarranted.  In June 1999, and September 1999, the veterans' 
representative essentially argued otherwise, but provided no 
additional or specific contentions.  

The Board has reviewed the evidence in its entirety and 
determines that the veteran is not entitled to an increased 
rating in this instance.  The veteran's left wrist is his 
minor extremity.  In addition to the general laws and 
regulations provided above, the veteran's left wrist 
disability is rated under Diagnostic Code 5215, for 
limitation of motion of the wrist.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, limitation of dorsiflexion of either 
wrist to less than 15 degrees, or limitation of palmar 
flexion of either wrist to in line with the forearm warrants 
a 10 percent evaluation.  Id.  Alternatively, a 20 percent 
evaluation is warranted for favorable ankylosis of the minor 
wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1998).  The veteran's 
disability is rated at the maximum schedular amount for 
Diagnostic Code 5215.  The question here is whether he is 
otherwise entitled to a higher schedular rating.

In essence, the veteran has mild residual disability in his 
left wrist, as specified by the VA examiner in October 1998 
when he opined that there was no weakened movement, excessive 
fatigability or incoordination with respect to the various 
muscle groups.  The examiner specifically opined that the 
left wrist pain did not limit the veteran's functional 
ability.  Otherwise, the veteran's disability picture 
reflects that he has a history of an orthopedic surgery on 
his left wrist, and he has always complained subjectively of 
pain and weakness.  In particular, that he is unable to lift 
and that he has diminished strength due to the pain.  
Additionally, during the most recent VA examination in May 
1997, the veteran is shown to have some limitation of motion 
in the wrist.

Regarding the fact that some degenerative changes have been 
identified in the left wrist by x-ray, Diagnostic Code 5003 
is for application.  Traumatic arthritis, confirmed by X-ray, 
is rated as degenerative arthritis under Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Notes accompanying these 
Codes reflect that the ratings based on X-ray evidence alone 
are not to be combined with that for limitation of motion.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes:  (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not added"; 
and (3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417 (1995).

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Id.

In this case, the veteran has been rated according to the 
affected joint based on limitation of motion of the wrist, as 
contemplated under Diagnostic Code 5215.  In general, 38 
C.F.R. § 4.71, Plate I (1998), provides a standardized 
description of ankylosis and joint motion measurement.  The 
anatomical position is considered as 0 degrees.  Generally, 
wrist motion is considered within normal limits when palmar 
flexion is 80 degrees and dorsiflexion (extension) is to 70 
degrees; ulnar wrist deviation to 45 degrees and radial 
deviation to 20 degrees is considered normal.  Obviously, the 
evidence of record shows that the veteran has limited range 
of motion of the left wrist, for which he is being 
compensated for at the maximum rate of 10 percent under 
Diagnostic Code 5215.  The evidence of record does not show 
that the wrist is ankylosed, so Diagnostic Code 5214, for 
favorable or unfavorable ankylosis is not for application.  
The findings of the objective medical data do not support a 
20 percent rating under the part of Diagnostic Code 5003 that 
allows for a 20 percent evaluation for evidence of arthritis 
shown on x-ray and involvement of specific joints.  As the 
veteran is currently in receipt of the maximum schedular 
rating of 10 percent allowed for under the applicable 
Diagnostic Code 5215 for limitation of motion, he is not 
entitled to an increased evaluation.

No further increased rating is allowed under 38 C.F.R. 
§§ 4.40 and 4.45 when the maximum rating for limitation of 
motion is already in effect.  This principle is supported by 
the Johnston case, wherein the Court stated that although it 
had been noted that there was discomfort in the wrist with 
strenuous use, the appellant was already receiving the 
maximum disability rating available under Diagnostic Code 
5215 and no further action, like a remand of the case, was 
required.  The implication in that case was that once a 
particular joint was evaluated at the maximum level in terms 
of limitation of motion, there could be no additional 
disability due to pain.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, while the veteran's complaints of pain 
have been acknowledged, the evidence demonstrates that his 
pain with limitation of motion is adequately rated under 
Diagnostic Code 5215.  The VA examiner in October 1998 spoke 
directly to this issue when he stressed that it was not 
likely that the left wrist pain could cause significant limit 
in the functional ability of the affected muscle groups and 
joints during flare-ups.  In other words, the veteran's 
objective findings of pain are sufficient to warrant a 
minimum compensable evaluation, and not higher, in this 
instance.  See also DeLuca v. Brown, 8 Vet. App. 202 (1996).  
Accordingly, the veteran's claim for an increased rating is 
denied. 

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a veteran of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that a 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is documentary and/ or lay evidence, 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extra-schedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the left (minor) wrist, with limitation of 
motion, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

